Citation Nr: 0400482	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-04 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to an initial compensable rating for 
gastroenteritis and probable irritable bowel syndrome.

5.  Entitlement to an increased rating for adjustment 
disorder, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from April 1995 to December 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  

The issues of entitlement to service connection for tinnitus 
and a low back disorder will be addressed in the REMAND 
portion of this decision.  These issues are remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will notify the appellant if further action is 
required on his part. 


FINDINGS OF FACT

1.  The veteran is not shown to have bilateral hearing loss 
for VA purposes that is etiologically related to active 
service.

2.  The veteran's gastroenteritis is not shown to be 
manifested by moderate irritable bowel syndrome with frequent 
episodes of bowel disturbances with abdominal distress. 

3.  The veteran's adjustment disorder is not shown to be 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as panic 
attacks, memory impairment, impaired judgment, and difficulty 
establishing and maintaining effective work and social 
relationships.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2003).

2.  The schedular criteria for an initial compensable 
evaluation for gastroenteritis and probable irritable bowel 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.114, Diagnostic Code 
7319 (2003).  

3.  The schedular criteria for a rating in excess of 30 
percent for an adjustment disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9440 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

In this case, the veteran's claims were filed in February 
1999 and remain pending.  The United States Court of Appeals 
for Veterans Claims (the Court) held in Holliday v. Principi, 
14 Vet. App. 280 (2001) that the VCAA was potentially 
applicable to all claims pending on the date of enactment, 
citing Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Subsequently, however, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court) held that Section 
3A of the VCAA (covering the duty to notify and duty to 
assist provisions of the VCAA) did not apply retroactively, 
and overruled both Holliday and Karnas to the extent that 
they allowed for such retroactive application and to the 
extent they conflict with the United States Supreme Court's 
and the Federal Circuit Court's binding authority.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, to the 
extent that the Kuzma case may be distinguished from the 
instant case because of the finality of the Board decision in 
Kuzma at the time of the November 2000 VCAA enactment date 
and because the current claims are still pending before VA, 
the Board finds that the provisions of the VCAA are 
applicable to this pending appeal.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in June 1999 and February 2002 
rating decisions of the evidence needed to complete his 
claims and he was provided an opportunity to submit such 
evidence.  Moreover, in a February 2002 statement of the 
case, the RO notified the veteran of regulations pertinent to 
service connection and increased rating claims, informed him 
of the reasons why his claims had been denied, and provided 
him additional opportunities to present evidence and argument 
in support of his claims.  

In February 2001 and August 2002 letters, the veteran was 
informed of VA's duty to obtain evidence on his behalf.  The 
veteran was notified that VA would obtain all relevant 
service medical records, VA medical records, and reports of 
examinations or treatment at non-VA facilities authorized by 
VA.  In addition, VA would request other relevant records 
held by any Federal agency or department.  In turn, the 
veteran was informed of his duty to provide VA with enough 
information to identify and locate other existing records, 
i.e., names of persons, agencies, or companies that hold 
relevant medical records, addresses of these individuals, and 
the dates that such treatment was received. 

In this case, the February 2001 and August 2002 letters 
requested responses within 60 days and 30 days respectively.  
At the same time, however, more than one year has now passed 
since those notifications were provided.  Additional evidence 
was submitted in support of the veteran's claims after the 60 
and 30 days had expired and he was thus apparently not 
mislead by the time periods provided in the letters.  In 
particular, after the February 2001 letter, VA outpatient 
treatment records were received in March 2002.  After the 
August 2002 letter, additional VA outpatient treatment 
records were received and the veteran's representative 
submitted two statements.  Those records have been included 
in the claims file.  Under the foregoing circumstances, the 
Board considers the duty to notify has been met.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received, as have 
VA outpatient treatment records.  In addition, the veteran 
was provided with VA examinations in March 1999, November 
1999, and December 1999.  

The Board thus finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; lay statements; 
service medical records; and VA outpatient treatment records 
and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence including 
that submitted by the veteran will be summarized where 
appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).  Moreover, certain chronic diseases, such as 
sensorineural hearing loss, are entitled to service 
connection when such disease is manifested to a compensable 
degree within one year of separation from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once a veteran's disability has been service-connected, 
disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2003).  

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.  Bilateral hearing loss

The veteran is seeking entitlement to service connection for 
bilateral hearing loss.  The Board has carefully reviewed the 
evidence and statements made in support of the veteran's 
claim and finds that, for reasons and bases to be explained 
below, a preponderance of the evidence is against the 
veteran's claim and service connection therefore cannot be 
granted.

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the 
veteran's auditory threshold (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent.  See 
38 C.F.R. § 3.385 (2003).

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

The February 1995 service induction examination report showed 
no complaints, treatment, or diagnoses of bilateral hearing 
loss.  An audiological examination revealed the following:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
5
0
LEFT
15
0
0
0
0

During service in November 1998, the veteran asserted that 
his hearing was getting worse and reported that he had 
difficulty hearing complete sentences over the phone.  A 
November 1998 audiological examination revealed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30
20
25
LEFT
15
10
20
20
20

At his November 1999 VA audiological examination, the veteran 
complained of bilateral hearing loss, with the right ear 
being worse than the left.  He reported a history of military 
noise exposure and stated that he had used hearing protection 
devices on a regular basis during service.  An examination of 
the veteran's hearing revealed the following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
10
LEFT
5
10
5
5
15

Puretone decibel averages were 8 decibels for the right ear 
and 9 decibels for the left.  Speech recognition was 96 
percent bilaterally.  The examiner commented that the 
veteran's hearing was within normal limits bilaterally.  

The Board has reviewed all the objective medical evidence of 
record and finds no evidence that the veteran currently has 
bilateral hearing loss, as defined by VA.  Absent evidence of 
bilateral hearing loss during active service or currently, 
the veteran's service connection claim is not warranted.  A 
claim for service connection requires medical evidence 
showing that the veteran currently has the claimed 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  The record contains no evidence that the veteran 
has been diagnosed with bilateral hearing loss during active 
service or currently.  In addition, the November 1999 VA 
examiner stated that the veteran's hearing was within normal 
limits bilaterally.  

To the extent that the veteran contends that he has bilateral 
hearing loss that is related to active service, it is now 
well established that a person without medical training, such 
as the veteran, is not competent to provide evidence on 
medical matters such as diagnosis or etiology of a claimed 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (19920; see also 38 C.F.R. § 3.159(a) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against finding that the veteran currently suffers from 
bilateral hearing loss that is etiologically related to 
active service.  As such, service connection is not warranted 
and the veteran's claim is denied. 

2.  Gastroenteritis

The veteran is currently assigned a noncompensable disability 
rating for gastroenteritis and probable irritable bowel 
syndrome.  He contends that his gastrointestinal disorder is 
more disabling than currently evaluated and has appealed for 
an increased (compensable) rating.  

The veteran's gastroenteritis and probable irritable bowel 
syndrome is currently rated under 38 C.F.R. § 4.114, 
Diagnostic Code 7319 (2003).  The schedular criteria provide 
a noncompensable rating for mild irritable colon syndrome 
with disturbances of bowel function with occasional episodes 
of abdominal distress.  A 10 percent disability rating is 
assigned for moderate irritable colon syndrome with frequent 
episodes of bowel disturbances with abdominal distress.  
Finally, a 30 percent disability rating is assigned for 
severe irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  

The veteran's February 1995 induction examination report 
showed no complaints, treatment, or diagnoses of 
gastrointestinal or stomach disorder.  In November 1995, the 
veteran complained of vomiting and diarrhea.  He was 
diagnosed with gastroenteritis.  He was again diagnosed with 
gastroenteritis in February 1996, September 1997, December 
1997, January 1998, and July 1998. 

At his March 1999 VA examination, the veteran reported that 
his stomach disorder began in 1995 and had only occurred in 
the morning when he awoke with cramping and diarrhea.  He 
also stated that his disorder was brought on by sudden noise.  
He asserted that the signs and symptoms of his disorder 
occurred almost daily until 1998.  At that time, the degree 
of his gastroenteritis lessened, though he continued to have 
symptoms when he felt anxious or nervous.  He currently 
denied nausea, vomiting, heartburn, or any symptoms of 
hyperacidity.  He also denied any travel outside the United 
States.  Ultimately, the veteran was diagnosed with a history 
of a stomach disorder, probably irritable bowel syndrome.

After applying the above criteria to the facts of this case, 
the Board concludes that the preponderance of the evidence is 
against a compensable rating evaluation for the veteran's 
gastroenteritis with probable irritable bowel syndrome.  The 
veteran's service-connected gastroenteritis is not shown to 
be manifested by moderate irritable colon syndrome with 
frequent episodes of bowel disturbances or abdominal 
distress.  At his March 1999 VA examination, the veteran 
stated that he had experienced cramping and diarrhea almost 
daily until 1998, when his symptoms "lessened."  He 
reported that these symptoms occurred less frequently, and 
only occurred when he felt anxious or nervous.  As such, 
there is no evidence that the veteran suffered from 
gastroenteritis that was "frequent" or more than 
"moderate" in severity.  There is also no evidence that the 
veteran's gastroenteritis exhibits more than occasional 
abdominal distress.  While he has reported some cramping and 
diarrhea, he has denied nausea, vomiting, heartburn, or any 
symptoms of hyperacidity.  

For the reasons and bases expressed above, the Board finds 
that a compensable rating evaluation for gastroenteritis and 
probable irritable bowel syndrome is not warranted at this 
time.  The veteran's appeal is accordingly denied.

3.  Adjustment disorder

The veteran is currently assigned a 30 percent disability 
rating for an adjustment disorder.  He contends that his 
disorder is more disabling than currently evaluated and has 
appealed for an increased rating.  

The veteran's adjustment disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9440 (2003).  Under that 
diagnostic code, a 30 percent disability rating is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9440 (2003).

A 50 percent disability rating requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  Id. 

A 70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id. 

Finally, a 100 percent disability rating requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 is not restricted to the 
symptoms provided in the diagnostic code.  Instead, VA must 
consider all symptoms of a claimant's condition that affect 
the level of occupational and social impairment, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  Within the DSM-IV, Global 
Assessment Functioning (GAF) scores are a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores 
ranging between 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  See DSM-IV at 47.  GAF scores ranging 
between 61 and 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the hospital), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See DSM-IV at 46.  

A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

The veteran's service medical records reflect that he was 
diagnosed with major depression in January 1996.  In 
September 1997, he was diagnosed with an adjustment disorder 
and depressed mood.  It was noted that he had partner 
relationship problems.  In September 1998, the veteran 
reported having off and on suicidal ideations, though he 
denied current thoughts of suicide.  He also reported having 
memory impairment.

VA outpatient treatment records dated November 1999 to 
February 2002 reflect that in June 2000, the veteran was 
diagnosed with bipolar disorder, by self report.  He was 
given a GAF score of 62.  In July 2000 he was diagnosed with 
a probable bipolar disorder.  At that time, he described wide 
mood swings with spending sprees.  He also expressed suicidal 
ideation, without a plan, and complained of insomnia for 5 
years.  His affect was described as being flat.  In June 2001 
the veteran reported of mood swings, insomnia, appetite 
disparity, and difficulty in his marital relationship.  He 
denied suicidal and homicidal intent.  

At his November 1999 VA examination, the veteran stated that 
he had relationship stressors, mood swings, depression, and 
hyperactivity.  He also complained of having insomnia and 
temper problems.  He denied suicidal attempts.  Upon 
examination, the veteran's affect was appropriate and his 
thought process was normal.  However, he did appear depressed 
and anxious.  His memory was normal, as was his concentration 
and attention.  His social and industrial impairment was 
characterized as being "mild to moderate."  The veteran was 
diagnosed with depressive disorder, not otherwise specified, 
and given a GAF score of 55. 

At his December 1999 psychological evaluation, the veteran 
complained of being moody, depressed, hyper, and of having 
insomnia.  He denied suicidal ideation or intent.  Upon 
examination, the veteran's thoughts were logical and there 
was no evidence of a thought disorder.  The examiner 
commented that the veteran had a significant level of anxiety 
and worry, and was likely to brood or ruminate about matters.  
It was also noted that he was likely to display poor social 
judgment.  He was ultimately diagnosed with bipolar I 
disorder and given a GAF score of 55.

After applying the above criteria to the facts of this case, 
the Board concludes that the preponderance of the evidence is 
against an evaluation in excess of 30 percent for the 
veteran's service-connected adjustment disorder.

The veteran's adjustment disorder symptoms, as reflected in 
the medical findings of record, show mild difficulty in 
social and occupational functioning with occasional decrease 
in work efficiency with intermittent periods of inability to 
perform occupational tasks.  The veteran's subjective 
complaints include moodiness, insomnia, depression, anxiety, 
and relationship problems with his spouse.  However, the 
objective medical evidence of record, as reported in the 
November 1999 VA examination report, reflects that the 
veteran suffers from "mild to moderate" impairment due to 
his adjustment disorder.  Such findings are consistent with a 
30 percent rating evaluation.  

Although the veteran has been found to experience some of the 
criteria contemplated for the next higher disability rating 
of 50 percent, such as disturbances of mood and flattened 
affect, examination reports have not shown the presence of 
most of the other symptoms, such as circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once per week, impairment of short and long-term memory, 
difficulty in understanding complex commands, impaired 
judgment, and impaired abstract thinking.  On the contrary, 
several of the VA outpatient treatment reports specifically 
indicated that the veteran's memory and abstract thinking 
were within normal limits, as was his concentration and 
attention.  The Board thus finds that the veteran's 
adjustment disorder is not of such severity as to warrant a 
50 percent disability rating under the provisions of 
Diagnostic Code 9440 (2003).  The veteran's GAF scores of 55 
and 62 support this conclusion.  

For the reasons and bases expressed above, the Board finds 
that a rating evaluation in excess of 30 percent for the 
veteran's adjustment disorder is not warranted.  As such, his 
appeal is denied. 

C.  Extraschedular consideration

In the February 2002 statement of the case, the RO concluded 
that an extraschedular evaluation was not warranted for the 
veteran's service-connected gastroenteritis and adjustment 
disorder.  Since this matter has been adjudicated by the RO, 
the Board will consider the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2003).  See also VAOPGCPREC 6-96.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  The 
veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. 

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his gastroenteritis or 
adjustment disorder has resulted in marked interference with 
employment so as to render impracticable the application of 
the regular schedular standards.  In addition, the veteran 
has not presented evidence to show that he has been 
hospitalized after service due to his gastroenteritis or 
adjustment disorder.  While the veteran has asserted that the 
disabilities cause pain and impairment, such impairment is 
contemplated in the disability ratings that have been 
assigned.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 
38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board has been unable to identify any other factor consistent 
with an exceptional or unusual disability picture, and the 
veteran has pointed to none.

In short, the veteran's service-connected gastroenteritis and 
adjustment disorder do not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2003).  Accordingly, extraschedular 
evaluations are not warranted.


ORDER

Service connection for bilateral hearing loss is denied.

Entitlement to an initial compensable rating evaluation for 
gastroenteritis with probable irritable bowel syndrome is 
denied.

Entitlement to a rating evaluation in excess of 30 percent 
for an adjustment disorder is denied. 


REMAND

The Board has determined that additional development is 
necessary for the issues of entitlement to service connection 
for tinnitus and a low back disorder. 

The Board notes that in an August 2000 rating decision, the 
RO denied service connection for tinnitus on the basis that a 
well-grounded claim had not been presented.  In February 
2001, a statement was received in which the veteran appeared 
to disagree with that determination.  However, in January 
2001, the VA Office of General Counsel issued an opinion 
addressing claim readjudication under the VCAA.  In that 
opinion, the General Counsel stated that, when a prior rating 
decision is readjudicated under section 7(b) of the VCAA, the 
claim must be readjudicated as if the original decision that 
had denied the claim as not well grounded never existed.  
Moreover, since the claim is to be readjudicated as if the 
prior decision never existed, the claim must be developed and 
readjudicated at the RO.  See VAOPGCPREC 3- 2001.  VAOPGCPREC 
3-2001 also states that any prior notice of disagreement in a 
case that is readjudicated under the VCAA is a nullity by 
operation of the statute.  If a claimant wants to appeal a 
decision based on a section 7(b) readjudication, the claimant 
must submit a new notice of disagreement, there must be a 
statement of the case and a timely filed appeal.  See 
VAOPGCPREC 3-2001.  

Thus, the RO, in an April 2002 rating decision, again 
considered the claim for service connection for tinnitus.  In 
a subsequently submitted Statement of Accredited 
Representative in Appeals Case, the veteran's representative 
submitted a statement in which reference was made to the 
claim for service connection for tinnitus.  Although that 
statement is undated and not date stamped by the RO, it 
appears to have been added to the record before a December 
2002 rating decision on other issues and before notice of 
certification to the Board of the veteran's appeal in 
December 2002.  Thus, it would appear that the 
representative's statement does constitute a timely filed 
notice of disagreement to the April 2002 rating decision that 
denied service connection for tinnitus.  Since, that notice 
of disagreement is still pending, it is proper to remand this 
claim because the veteran has not been provided a statement 
of the case on this issue.  See Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 
130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  An issue 
will be returned to the Board after issuance of the statement 
of the case only if perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997); Archbold, 9 Vet. App. at 130.

With respect to the issue of entitlement to service 
connection for a low back disorder, the Board has determined 
that additional examination is necessary.  At the veteran's 
March 1999 VA examination, the examiner stated that the 
veteran had "chronic mid and low back strain, intermittently 
symptomatic."  She continued by noting that there was 
"insufficient clinic evidence present to warrant a diagnosis 
of an acute or chronic disorder or residuals thereof."  The 
Board finds that such statements are contradictory.  As such, 
an additional examination is necessary to determine if the 
veteran currently has a low back disorder that is 
etiologically related to active service.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development is 
necessary.  Accordingly, this case is REMANDED for the 
following action:  

1.  The RO should provide the veteran and 
his representative a statement of the 
case as to the issue of entitlement to 
service connection for tinnitus.  The 
veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
any issue to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b) (2003).  
If a timely substantive appeal is not 
filed, the claim should not be certified 
to the Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate. 

2.  The RO should make arrangements with 
the appropriate medical facility for the 
veteran to be afforded an orthopedic 
examination to determine whether he 
currently has a low back disorder that is 
causally or etiologically related to 
active service.  All studies, tests, X-
rays, and evaluations deemed necessary 
should be performed.  The examiner is 
specifically requested to review all 
pertinent records associated with the 
claims file.  All opinions should be 
supported by clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
The examiner should indicate that the 
claims folder was reviewed in preparation 
of the opinion.

3.  After the above development has been 
completed, and after giving the veteran 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should next 
readjudicate the issue of entitlement to 
service connection for a low back 
disorder.  If the determination remains 
adverse to the veteran, he should be 
furnished a supplemental statement of the 
case and be afforded the applicable time 
to respond thereto.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



